Exhibit 10.3

EXECUTION COPY

AMENDMENT NO. 3 TO NOTE PURCHASE AGREEMENT

AND LIMITED WAIVER

THIS AMENDMENT NO. 3 TO NOTE PURCHASE AGREEMENT AND LIMITED WAIVER (this
“Amendment”), dated effective as of February 27, 2009 (the “Amendment Effective
Date”), is between GMX Resources Inc., an Oklahoma corporation (the “Company”),
and the noteholder listed on the signature page hereto (the “Noteholder”).

R E C I T A L S:

A. The Company and the Noteholder entered into a Note Purchase Agreement dated
as of July 31, 2007, as amended by that certain Amendment No. 1 to Note Purchase
Agreement and Limited Consent dated February 11, 2008, and Amendment No. 2 to
Note Purchase Agreement dated June 12, 2008 (as so amended, the “Note
Agreement”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to them in the Note Agreement.

B. Reference is made to the Subordinated Guaranty Agreement (the “Guaranty
Agreement”) dated as of July 31, 2007, entered into by Endeavor Pipeline Inc.,
an Oklahoma corporation (“Endeavor”), and Diamond Blue Drilling Co., an Oklahoma
corporation (together with Endeavor, the “Subsidiary Guarantors”).

C. The Company has informed the Noteholder that an Event of Default under the
Note Agreement has occurred and is continuing under paragraph 6A(4) of the Note
Agreement due to the Company’s failure to maintain the minimum Consolidated
Tangible Net Worth financial covenant for the fiscal quarter ended December 31,
2008 (the “Subject Default”).

D. The Company has requested that the Noteholder waive the Subject Default,
amend the Consolidated Tangible Net Worth financial covenant, and amend the
definition of EBITDA to add back fair value adjustments or ceiling test
impairments required by SEC Regulation S-X Rule 4-10, and the Noteholder is
willing to agree to provide such waiver and enter into such amendments, upon and
subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants, terms,
conditions, representations and warranties herein contained, the parties hereto
hereby agree as follows:

Section 1. AMENDMENTS TO NOTE AGREEMENT. Subject to the covenants, terms and
conditions set forth herein and in reliance upon the representations and
warranties of the Company herein contained, the Company and the Noteholder
hereby agree to amend the Note Agreement as set forth below:

(a) Amendment to Paragraph 6A(4). Effective as of January 1, 2009, paragraph
6A(4) of the Agreement is hereby amended in its entirety to read as follows:



--------------------------------------------------------------------------------

6A(4). Tangible Net Worth. The Company will not permit, at any time,
Consolidated Tangible Net Worth to be less than $165,000,000 plus the sum of
(i) 50% of positive Net Income in each fiscal quarter commencing with the fiscal
quarter ending March 31, 2009, and (ii) 100% of the Net Cash Proceeds from the
issuance and sale of Equity Interests by the Company after December 31, 2008.
For purposes of this covenant, the non-cash effects, if any, of Swaps pursuant
to Financial Accounting Standards Board Rule No. 133 (Accounting for Derivative
Instruments and Hedging Activities) will not be included.

(b) Amendment to Defined Term “EBITDA”. Effective as of October 1, 2008, the
defined term “EDITDA” is hereby amended and restated in its entirety to read as
follows:

“EBITDA” shall mean, for any Person for any period, the sum of (i) Net Income of
such Person for such period, plus (ii) the following (without duplication), to
the extent, and only to the extent, deducted in computing such Net Income:
Interest Expense, taxes, depreciation, depletion, amortization, intangible
drilling costs, exploration expenses and non-cash expenses deducted from net
income (A) under FAS APB Opinion No. 25, SFAS No. 123 or SFAS No. 143 or (B) due
to fair value adjustments or ceiling test impairments required by SEC Regulation
S-X Rule 4-10, all determined on a Consolidated basis in accordance with GAAP.

Section 2. LIMITED WAIVER. The Company hereby acknowledges that the Subject
Default has occurred and is continuing. Subject to the terms and conditions set
forth herein, and in reliance upon representations and warranties of the Company
set forth herein, the Noteholder hereby waives the Subject Default. The
foregoing waiver shall be limited precisely as written and shall relate solely
to the Note Agreement in the manner and to the extent described herein, and
nothing in this Amendment shall be deemed (a) to constitute a waiver of
compliance by the Company with respect to (i) paragraph 6A(4) of the Note
Agreement in any other instance or respect or (ii) any other term, provision or
condition of the Note Agreement or any other Note Document, or (b) to prejudice
any right or remedy that the Noteholder may now have (after giving effect to the
foregoing waiver) or may have in the future under or in connection with the Note
Agreement or any other Note Document.

Section 3. CONDITIONS PRECEDENT. The parties hereto agree that this Amendment
and the amendment to the Note Agreement contained herein shall become effective
upon the satisfaction of each of the following conditions:

(a) Execution and Delivery of this Amendment. The Noteholder shall have received
a copy of this Amendment executed and delivered by the Company and the
Subsidiary Guarantors.

(b) Bank Facility Amendment. The Noteholder shall have received a fully executed
copy of an amendment to the Bank Facility in the form of Exhibit A attached to
this Amendment.



--------------------------------------------------------------------------------

(c) Representations and Warranties. Each of the representations and warranties
made in this Amendment shall be true and correct on and as of the Amendment
Effective Date as if made on and as of such date, both before and after giving
effect to this Amendment.

Section 4. REPRESENTATIONS AND WARRANTIES. To induce the Noteholder to enter
into this Amendment and to agree to the amendments contained herein, the Company
represents and warrants to the Noteholder as follows:

(a) No Other Default. Other than the Subject Default, no Default or Event of
Default exists under any of the Note Documents. As of the date hereof, the
Company is not in default under or with respect to (i) its charter documents or
(ii) any material contractual obligation of the Company. The execution, delivery
and performance of this Amendment shall not result in any default under any
contractual obligation of the Company in any respect.

(b) Binding Effect. This Amendment, the Note Agreement as amended hereby, and
the other Note Documents constitute the legal, valid and binding obligations of
the Company, enforceable in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

Section 5. MISCELLANEOUS.

(a) APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Counterparts; Delivery. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Each
counterpart may consist of a number of copies hereof, each signed by less than
all, but together signed by all, the parties hereto. Delivery of this Amendment
may be made by telecopy or electronic transmission of a duly executed
counterpart copy hereof; provided that any such delivery by electronic
transmission shall be effective only if transmitted in .pdf format, .tif format
or other format in which the text is not readily modifiable by any recipient
thereof.

(c) Affirmation of Obligations. Notwithstanding that such consent is not
required under the Guaranty Agreement, or any of the other Note Documents to
which it is a party, each of the Subsidiary Guarantors consents to the execution
and delivery of this Amendment by the parties hereto. As a material inducement
to the undersigned to amend the Note Agreement as set forth herein, each of the
Subsidiary Guarantors (i) acknowledges and confirms the continuing existence,
validity and effectiveness of the Guaranty Agreement and each of the other Note
Documents to which it is a party and (ii) agrees that the execution, delivery
and performance of this Amendment shall not in any way release, diminish,
impair, reduce or otherwise affect its obligations thereunder.



--------------------------------------------------------------------------------

(d) Note Document. This Amendment is a Note Document and all of the provisions
of the Note Agreement which apply to Note Documents apply hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers effective as
of the Amendment Effective Date.

 

GMX RESOURCES INC. By:  

/s/ James A. Merrill

  James A. Merrill   Chief Financial Officer and Treasurer

 

Signature Page to Amendment No. 3 to Note Purchase Agreement



--------------------------------------------------------------------------------

The foregoing is hereby

agreed to as of the

date thereof.

NOTEHOLDER:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By:  

/s/ Brian Lemons

  Vice President

 

Signature Page to Amendment No. 3 to Note Purchase Agreement



--------------------------------------------------------------------------------

Agreed to and acknowledged by the undersigned for the purposes set forth in
Section 4(c):

 

SUBSIDIARY GUARANTORS:

ENDEAVOR PIPELINE INC. By:  

/s/ James A. Merrill

  James A. Merrill   Chief Financial Officer and Treasurer DIAMOND BLUE DRILLING
CO. By:  

/s/ Richard Hart

  Richard Hart   President

 

Signature Page to Amendment No. 3 to Note Purchase Agreement



--------------------------------------------------------------------------------

THIRD AMENDMENT TO RESTATED LOAN AGREEMENT

This Third Amendment to Restated Loan Agreement (this “Amendment”) dated as of
February 26, 2009, but effective as of December 31, 2008, is made among GMX
RESOURCES INC., an Oklahoma corporation (the “Borrower”), the BANKS (as defined
below), CAPITAL ONE, NATIONAL ASSOCIATION, a national banking association, as
administrative agent, arranger and bookrunner, for the Banks (and individually
as a Bank), UNION BANK OF CALIFORNIA, N.A., as syndication agent (and
individually as a Bank), BNP PARIBAS, as co-documentation agent (and
individually as a Bank), and COMPASS BANK, as co-documentation agent (and
individually as a Bank), who agree as follows:

RECITALS

A. This Amendment pertains to that certain Third Amended and Restated Loan
Agreement dated effective as of June 12, 2008, among the Borrower, the Agent and
the Banks, as amended by the First Amendment dated as of October 29, 2008, and
the Second Amendment dated as of November 12, 2008 (as amended, the “Loan
Agreement”). As used in this Amendment, capitalized terms used herein without
definition herein shall have the meanings provided in the Loan Agreement.

B. The Borrower, the Agent and the Banks desire to amend the Loan Agreement to
modify the covenant pertaining to the Borrower’s net worth.

AGREEMENT

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and the loans and extensions of credit heretofore, now or hereafter made to the
Borrower by the Banks, the parties hereto hereby agree as follows:

ARTICLE 1.

AMENDMENT AND AGREEMENT

1.1 Subsection 5.15(b) (Minimum Net Worth) of the Loan Agreement is amended to
amend and restate the last sentence of such Subsection, such restated last
sentence to read as follows:

“ For purposes of this covenant, the non-cash effects, if any, of Hedging
Agreements pursuant to Financial Accounting Standards Board Rule No. 133
(Accounting for Derivative Instruments and Hedging Activities), and of ceiling
test write-downs pursuant to Regulation S-X Rule 4-10 of the SEC, will not be
included.”



--------------------------------------------------------------------------------

1.2 The Borrower acknowledges that the foregoing amendment in Paragraph 1.1 is
not a precedent for any subsequent requested waiver or amendment of that or any
other covenant or other provision of the Loan Agreement.

ARTICLE 2.

ACKNOWLEDGMENT OF COLLATERAL

2.1 The Borrower hereby specifically reaffirms all of the Collateral Documents.
The Borrower hereby confirms and agrees that the Collateral Documents secure the
Loan Agreement as amended by this Amendment.

ARTICLE 3.

MISCELLANEOUS

3.1 The Borrower represents and warrants to the Agent and the Banks (which
representations and warranties will survive the execution of this Amendment)
that (i) all representations and warranties contained in the Loan Agreement and
the Collateral Documents are true and correct on and as of the date hereof as
though made on and as of such date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date, (ii) no event has occurred and is continuing as of the date
hereof which constitutes a Default or Event of Default, (iii) there has not
occurred any material adverse change in the Collateral or other assets,
liabilities, financial condition, business operations, affairs or circumstances
of the Borrower and the Subsidiaries taken as a whole or any other facts,
circumstances or conditions (financial or otherwise) upon which a Bank has
relied or utilized in making its decision to enter into this Amendment, and
(iv) there is no defense, offset, compensation, counterclaim or reconventional
demand with respect to amounts due under, or performance of, the terms of the
Notes and the Loan Agreement. To the extent any such defense, offset,
compensation, counterclaim or reconventional demand or other causes of action by
the Borrower against the Agent or any Bank might exist, whether known or
unknown, such items are hereby waived by the Borrower. The foregoing
representations and warranties, as they relate to financial condition, are
subject to the non-cash effects, if any, of Hedging Agreements pursuant to
Financial Accounting Standards Board Rule No. 133 (Accounting for Derivative
Instruments and Hedging Activities), and of ceiling test write-downs pursuant to
Regulation S-X Rule 4-10 of the SEC.

3.2 Except as expressly modified by this Amendment, all terms and provisions of
the Loan Agreement are hereby ratified and confirmed and shall be and shall
remain in full force and effect, enforceable in accordance with its terms.

3.3 The Borrower agrees to pay on demand all costs and expenses of the Agent and
the Banks in connection with the preparation, reproduction, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder (including the reasonable fees and expenses of counsel for
the Agent). In addition, Borrower shall pay any and all stamp or other taxes,
recordation fees and other fees payable in connection with the execution,
delivery, filing or recording of this Amendment and the other instruments and

 

- 2 -



--------------------------------------------------------------------------------

documents to be delivered hereunder and agrees to hold Agent and the Banks
harmless from and against any all liabilities with respect to or resulting from
any delay or omission in paying such taxes or fees.

3.4 This Amendment may be executed in multiple separate counterparts, and it
shall not be necessary that the signatures of all parties hereto be contained on
any one counterpart hereof; each party’s signature may appear on a separate
counterpart but all such counterpart taken together shall constitute one and the
same instrument. The parties specifically confirm their intent to be bound by
delivery of such signed counterparts by telecopier or pdf email.

3.5 The provisions of this Amendment shall become effective if and when, and
only when, (i) each and every representation and warranty of Borrower contained
in this Amendment is true, complete and accurate, (ii) no event exists which
constitutes a Default, (iii) the receipt by the Agent of (x) a duly executed
counterpart of this Amendment, and (y) a certificate of the secretary of the
Borrower setting forth resolutions of its board of directors in form and
substance satisfactory to the Agent and Agent’s counsel with respect to the
authorization of this Amendment. The Borrower hereby certifies by execution of
this Amendment that the foregoing conditions (i) and (ii) are satisfied and true
and correct.

3.6 Notwithstanding that such consent is not required under the Guaranty
Agreements or the other Collateral Documents, Endeavor and Diamond each consents
to the execution and delivery of this Amendment by the parties hereto. As a
material inducement to the Agent and the Banks to amend the Loan Agreement as
set forth herein, Endeavor and Diamond each (i) acknowledges and confirms the
continuing existence, validity and effectiveness of its respective Guaranty
Agreement and each of the other Collateral Documents to which it is a party and
(ii) agrees that the execution, delivery and performance of this Amendment shall
not in any way release, diminish, impair, reduce or otherwise affect its
obligations thereunder.

(Remainder of this Page Intentionally Left Blank; Signature Page Follows)

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

  BORROWER:   GMX RESOURCES INC.     By:  

 

    Name:   James A. Merrill     Title:   Chief Financial Officer and Treasurer
  AGENT:   CAPITAL ONE, NATIONAL ASSOCIATION     By:  

 

    Name:   Eric Broussard     Title:   Senior Vice President   BANKS:   CAPITAL
ONE, NATIONAL ASSOCIATION, as a Bank     By:  

 

    Name:   Eric Broussard     Title:   Senior Vice President     BNP PARIBAS  
  By:  

 

    Name:   Edward Pak     Title:   Vice President     BNP PARIBAS     By:  

 

    Name:   Juan Carlos Sandoval     Title:   Vice President

 

- 4 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO THIRD AMENDMENT TO RESTATED LOAN AGREEMENT]

 

COMPASS BANK By:  

 

Name:   Kathleen J. Bowen Title:   Senior Vice President FORTIS CAPITAL CORP.
By:  

 

Name:   Scott Myatt Title:   Vice President By:  

 

Name:   Darrell Holley Title:   Managing Director UNION BANK OF CALIFORNIA, N.A.
By:  

 

Name:   Jarrod Bourgeois Title:   Vice President

 

- 5 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO THIRD AMENDMENT TO RESTATED LOAN AGREEMENT]

AGREED TO AND ACKNOWLEDGED by the undersigned for the purposes set forth in
paragraph 3.6.

 

ENDEAVOR PIPELINE INC. By:  

 

Name:   Keith Leffel Title:   President DIAMOND BLUE DRILLING CO. By:  

 

Name:   Richard (Rick) Hart Title:   President

 

- 6 -